Case 3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 Page 1 of 7




                    Exhibit
                  ~ ~ ~
                             B
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                                                                          INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                16                    3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                        Page 2 ofNYSCEF:
                                                                                                  7      12/21/2017




          SUPREME                     COURT         OF THE              STATE                OF NEW              YORK
          COUNTY                 OF NEW             YORK
          ---------------------------------------------------------------------X

          NMR         E-TAILING                   LLC                                                                                          AFFIDAVIT                      OF
                                                                        Plaintiff,                                                             KEVIN              G.    HROBLAK                   IN
                                                                                                                                               SUPPORT                   OF         REQUEST
                           -against-                                                                                                           FOR         EX      PARTE              ORDER
                                                                                                                                               PURSUANT                       TO      CPLR            § 308(5)
          OAK         INVESTMENT                        PARTNERS,                      OAK
          MANAGEMENT                              CORPORKfION,                           OAK                                                   Index       No.         656450/2017
          INVESTMENT                       PARTNERS                    XIII,       LP,        OAK
          ASSOCIATES                     XIII,      LLC,        ANN             HUNTRESS
          LA.MONT,                EDWARD                GLASSMEYER,                                 FREDERIC                                  E-Filing
          W.    HARMAN,                  BANDEL                CARANO,
          IFTIKAR               AHMED,


                                                                        Defendants.

          ---------------------------------------------------------------------X                                       -----



          STATE             OF MARYLAND                                                  )
                                                                                                         ss..'
          C        / T'f
                                        BALTIMORL'
                                                                                         )               ss.:
          cotWTY                 OF BALTIMORE                                            )




                           KEVIN         G.       HROBLAK,                     being         duly     sworn,            deposes          and     says       as follows:



                           1.           I am       a Partner             at     Whiteford,                 Taylor              &    Preston      L.L.P.           and     I represent            Plaintiff           in



          the      above        captioned           matter.            I submit              this    Affidavit                 in   support      of      Plaintiff's            Request          for    Ex     Part



          Order       Pursuant            to      CPLR        § 308(5).                Alternative               Service            as I have         personal            knowledge              of    the    facts



          and       circumstances                 giving        rise      to      the        necessity            of      requesting            leave        of     the       Court       for    alternative



          service.



                           2.           On       October          18,     2017,          Plaintiff          filed          a Verified           Complaint                in    the    above-captioned



          action       against          Iftikar        Ahmed             and         other          Defendants                  associated         with           Ahmed,             including          venture



          capital          entities      Oak        Investinent                Partners,             Oak         Management                   Corporation,                    Oak     Associates             Xlll,




                                                                                                       1 of 4
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                                                                                          INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                16                    3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                        Page 3 ofNYSCEF:
                                                                                                  7      12/21/2017




                                                                                                                                                     Entities"
           LLC,          and         Oak         Investment
                                                 .Investment                      Partners           XIII,        LP      (the         "Oak          Entities")             and        Ann           Lamont,             Edward


                                                                                                                                                                Individuals"
           Glassmeyer,                    Bandel            Carano,                 and          Frederic         Harman               (the        "Oak         Individuals"),                     who       managed              the



           Oak      Entities.



                          3.                 The         claims              in    the      Verified          Complaint                arise        out    of     harm       caused               to Plaintiff           relating



           to     a purchase                of    stock          in     nomorerack.com,                           which          was      solicited               by    Ahmed                on     behalf         of    the    Oak



           Entities.



                          4.                 On      May          6,     2015,              the     Securities           and      Exchange                  Commission                      brought          a civil       action



           against             Ahmed               for       fraud,                which            included            claims            and            allegations              in         connection                 with      his



           misconduct                     regarding               nomorerack.com                              ("SEC           Lawsuit").                    See        United               States         Securities           and



           Exchange                 Commission                    v. Ahmed,                   et al.,        3:15-cy-00675-JBA                            (D.     Conn.          May          6, 2015).



                          5,                 Upon           information                      and     belief,       on      or about                May      16,     2015         while            out     on bail,        Ahmed



           left    the    United             States         and         fled        to India,             where        he is believed                    to be currently                    domiciled.



                          6.                 Plaintiff            and             affiant          have        been       unable              to    locate         Ahmed               to     serve          him        with      the



           summons                  and     Verified             Complaint.



                          7.                 The          undersigned                        reviewed             public           information                    and       determined                     that         Ahmed's



           mother              is    believed               to        live         at       23     NN         Towers             3rd      Floor,            SKB          Road,              Dighalipukhuri                     East,



           Guwahati,                 Assam,              India          781001,                  which         address           appears            on      papers          in    the         Indian         court        system



           filed       after        Ahmed            left        the     United              States.           Upon        information                    and      belief        Ahmed                  received         medical



           treatment                 in     Hyderabad,                       India          at      the       Basavatarakam                        Indo         American                 Cancer              Hospital           and




                                                                                                                          2




                                                                                                               2 of 4
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                                                                                                  INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                16                      3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                          Page 4 ofNYSCEF:
                                                                                                    7      12/21/2017




          Research                 Institute               under                the     treatment                 of     Oncologist                Dr.     Senthil            Rajappa.                The         address        for     the



          medical                facility          is      Road                 No.      10,     Banjara                 Hills,          Hyderabad                500034,           Telangana,                 India,          which        is




          approximately                         1,450              miles          from          Guwahati,                 Assam.              Ahmed              indicated             in the       SEC       Lawsuit            that      he



          has     been            using         his        legal           advisor's             computer                  to file        papers          with      the       court,         and     he     lists    his      advocate



          as    being             located               in        Kolkata,                   which          is    920        miles          from         Assam.             In     addition,              a LinkedIn               social



          media            page         is assigned                        to     Ahmed              that        lists      him          as working              at a company                      called         Sports        Village,



          which            is located                 in      Mumbai,                   India.             Despite            this        information,                Plaintiff           has       been      unable           to locate



          Ahmed.


                                                                                                                                                                                                                                   ol'
                           8.                 As             a     result,              in     early             November                  2017,          Plaintiff              engaged              the      services            of      an



          international                     investigation                         and        process             company,                Crowe           Foreign          Services            ("Crowe"),                in an effort



          to    locate            the       whereabouts                           of     Defendant                     Ahmed.               As      set    forth         on       Crowe's            website,              Crowe         has



          been        in     the        business                  of       service           of process                and        obtaining           evidence             in foreign               countries           for     over       30




          years,           and        has       a network                        of     professional                     investigators                and         attorneys             in    virtually             every        foreign




           country,              including                 India.



                            9.                The            undersigned                       caused             Crowe            to perform              an investigation                     over        the     course         of five



           weeks           for      Plaintiff              to find               Ahmed,              but         Crowe            has     been      unable          to determine                    Ahmed's            location.



                            10.               Based                 on          a report         the        undersigned                    received          from          Crowe,             its    investigators                visited



           Ahmed's                 suspected                      address              on      multiple                occasions              and        determined                that      the     person           living       in     the



           address               provided                    is        a    retired            school              principal.                 The         report          further            indicated              that       building




                                                                                                                                     3




                                                                                                                          3 of 4
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                                                                               INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                16                     3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                         Page 5 ofNYSCEF:
                                                                                                   7      12/21/2017




           management                     and        neighbors                confirmed           that      the       Crowe             investigator                was      not      the      first     person       to



           inquire          about         Ahmed,              but     also         suggested       that     Ahmed                 had    not       been        seen     living        there.



                            11.            As        a result,            Crowe        concluded           that       Ahmed             is in hiding.



                             12.           Ahmed,                  since      commencement                   of       the     SEC         Lawsuit,             has     been        active       in responding



           to    and        initiating          filings            with      the     court      through           the       court's           e-filing         system.           To    confirm            the     email



           address            used        by        Ahmed            in    his       legal     pleadings           in       the     SEC         Lawsuit             ("iftyahmed@icloud.com"),



           the     undersigned                      sent      an     email         to Ahmed         on      November                    27,      2017.          The       undersigned                  received       no



           error       or     undeliverable                    notice         in     response       to     sending                the   email,           and     the    tracking            software           used       to



           record           Ahmed's                 receipt          of      the     email      indicates             that         he    opened            the       email         multiple            times       from



           Mumbai,                India        on     December                16,     2017.      See      Exhibit             1, attached                hereto.




                                                                                                                                               Kevin           G.    Hroblak



                                                                             st-
           Sworn            to before           me this
                                                                   Alâ SP
                                                                   A~â -

                    of'                   2C                  hy
           day      of             1                                                2017



                                                                                       Md'                   o~
                                                                                                             ge
           NOTARY                      PUBLIC


                                                                              KATHLEEN      G. MCCRUDEN
                                                                                Notary   Public-Maryland
                                                                                  AnneArundel      County
                                                                               My Comrnission        Expif.ps
                                                                                                           N'
           2270767                                                                 .\ UL       2. 2..o /




                                                                                                                  4




                                                                                                         4 of 4
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                     INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                17            3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                Page 6 ofNYSCEF:
                                                                                          7      12/21/2017




           Tracking                                Report




                 2.5




                         e             •             e             a          e                                                 e    a       , e   e
                    20. Nov                     22. Nov                  24. Nov                          26. Nov          28. Nov       30. Nov       2




             Filter by subject     or recipient                                                      V'
                                                                       All    Messages




                       Choxi      Information           Request

                       To:    iftyahmed@icloud.com



                                 4 opens        from    2 client   devices           (Last   open:        3 days    ago)



                                 Opened         message

                                 Reader     location:       Mumbai,          India     via Chrome           Windows



                                 Opened         message

                                 Reader     location:       Mumbai,          India     via Chrome           Windows



                                 Opened         message

                                 Reader     location:       Mumbai,          India     via Chrome           Windows



                                 Opened         message

                                 Reader     location:       Mumbal,          India     via Chrome           Windows




                       test

                       To:    smckelvey@velvetcustoms.com
                                                                                        2
FILED: NEW YORK COUNTY CLERK 12/21/2017 02:03 PM                                                                                            INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                17                 3:15-cv-00675-JBA Document 1368-2 Filed 12/02/19 RECEIVED
                                                                                     Page 7 ofNYSCEF:
                                                                                               7      12/21/2017




   This transmission contains information from the law firm of Whiteford, Taylor & Preston LLP which may be confidential and/or privileged. The information is
   intended to be for the exclusive use of the planned recipient. If you are not the intended recipient, be advised that any disclosure, copying, distribution or other use
   of this information is strictly prohibited. If you have received this transmission in error, please notify the sender immediately.




                                                                                      3
